Citation Nr: 1541711	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for the postoperative residuals of hernia surgery performed in January 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran and his spouse testified before the undersigned.

In April 2015, the Board referred the Veteran's claim for an expert medical opinion by a Veterans Health Administration (VHA) physician.  See 38 U.S.C.A. §  7109 (West 2014); 38 C.F.R. §  20.901 (2015).  The VHA physician provided his opinion in June 2015.  VA referred the opinion letter to the Veteran and his representative for review and the submission of any additional evidence or argument.  The representative provided additional argument in July 2015.  Copies of the VHA letter and the representative's argument have been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran incurred additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA medical personnel in performing the January 2007 hernia surgery.  



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, compensation benefits pursuant to the provisions of 38 U.S.C.A. §  1151 for the postoperative residuals of hernia surgery performed in January 2007 are warranted.  38 U.S.C.A. §§  1151, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. §  3.159 (2015).

The Veteran seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. §  1151 for the postoperative residuals of hernia surgery performed in January 2007.  In pertinent part, the Veteran contends that, following a January 2007 primary ventral hernia repair, he developed a recurrent hernia and that surgery to repair that hernia led to sepsis.  

Compensation benefits pursuant to the provisions of 38 U.S.C.A. §  1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish causation. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital, medical or surgical treatment, or examination without the Veteran's, or, in appropriate cases, the Veteran's representative's informed consent. 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. §  1151; 38 C.F.R. §  3.361.   

After considering all information and lay or medical evidence of record in a case with respect to benefits under the laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Pertinent evidence of record is to the effect that, on January 2, 2007, the Veteran underwent a primary ventral hernia repair to remove a four by five centimeter ventral hernia located in the midline and superior to the umbilicus.  The hernia had been present for the past four years and was causing the Veteran no discomfort, but he elected surgery because of previous experience with an incarcerated inguinal hernia.  There were no known postoperative complications at the time.

The hernia later recurred and the Veteran underwent surgery to remove it again on August 23, 2007.  Following that surgery, a severe life threatening infection occurred, which required further surgery to remove the mesh from the August 23 surgery on August 31, 2007.  The Veteran's abdominal wound took sixteen months to heal and eventually required a skin graft on December 30, 2008.  Even after healing, the Veteran was left with a recurrent incisional hernia.  On April 9, 2009, the Veteran underwent an abdominal wall reconstruction to repair this hernia.  On April 29, 2009, the Veteran returned to the hospital to drain a large seroma at the incision site.  

The VA physician who performed the August 23, 2007, August 31, 2007, December 2008, and April 9, 2009 surgeries opined in July 2009 that, as a result of sepsis, the Veteran sustained cognitive and mental status impairment as well as lower extremity peripheral neuropathy.  The physician also noted that the Veteran must severely limit his physical activity to prevent another recurrent hernia.

The Veteran reports that he continues to experience significant pain and restrictions on his physical activities.  He also reported experiencing significant tooth decay that he ascribes to a "nutritional imbalance" during his hospitalizations.  The record contains a December 2014 opinion from a private dentist who agrees that this was the likely cause of the Veteran's tooth decay.  

VA afforded the Veteran an examination in January 2011.  The examiner opined that any current disability the Veteran might have was not due to any negligence, carelessness, lack of proper skill, error in judgment, or any other fault in the medical care VA provided to him.  The only rationale the examiner offered for this opinion was that the informed consent form the Veteran signed prior to the January 2, 2007 surgery listed recurrent hernia, infection, and seroma as potential risks.  

In June 2015, the Board received a VHA physician's opinion.  The physician opined that it was at least as likely as not that the Veteran incurred chronic additional disability as a result of hernia surgery and that it was at least as likely as not that the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.  In support of this opinion, the VHA physician offered the following detailed rationale:

In my opinion, it is the hernia recurrence after the first hernia surgery that precipitated the patient's need for revision surgery, his subsequent development of post-operative complications, and his resultant present condition.

I submit that the treating surgeon did not incorporate all means available and known at the time of treatment to prevent hernia recurrence after initial ventral hernia repair.  The publication of "A Comparison of Suture Repair with Mesh Repair for Incisional Hernia" Luijendijk et al in the New England Journal of Medicine, August 10, 2000 represents the landmark publication regarding the repair of ventral abdominal herniae.  This article has been cited over 1200 times in the medical literature (source: Google Scholar, accessed 6/25/2015).  In this publication, the authors report "mesh repair was found to result in a 57 percent lower rate of recurrence than suture repair."  Repair of ventral hernia with mesh significantly reduces the risk of recurrence.  As a result of this publication and the subsequent corroboration of the findings in the medical literature, repair of ventral hernia with mesh is my standard practice unless there is a contraindication to the use of mesh.

I submit that the patient's first hernia repair should have been a mesh hernia repair instead of a suture repair because he had no contraindication to mesh placement at that time.  Had he undergone a mesh repair, his likelihood of developing a recurrent hernia would have been decreased by an estimated 55-60% based on the data from the above reference.  Without hernia recurrence, the patient would never (have) required surgery beyond the first hernia repair and (would) never have suffered the complications which have led to his current condition.

In light of the VHA physician's thorough  and persuasive opinion, the Board finds that it is at least as likely as not that the January 2007 hernia surgery constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel and that this caused additional disability.  Under the circumstances, and with the resolution of reasonable doubt in the Veteran's favor, compensation benefits pursuant to the provision of 38 U.S.C.A. §  1151 for the postoperative residuals of hernia surgery performed in January 2007 are in order. 



ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of hernia surgery performed in January 2007 are granted subject to the laws and regulations governing the award of monetary benefits

\

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


